Citation Nr: 0210931	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from July 1976 to June 1980 
and active duty for training (ACDUTRA) from July 2 to July 
17, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA), Regional 
Office (RO).  

The Board notes that the veteran's claim for headaches and 
dizziness was denied by the RO in a March 1996 rating 
decision.  The veteran did not appeal within one year.  In 
July 1999, the RO denied entitlement to service connection 
for headaches and dizziness.  The Board has recharacterized 
the issue as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a headache disability.  Case law provides that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  The Board notes that while the RO did not 
provide notice of the applicable laws and regulations 
pertaining to reopening a claim, insofar as the claim has 
been reopened as set forth below, there has been no prejudice 
to the veteran.  He was advised of the laws and regulations 
pertaining to service connection in the April 2000 statement 
of the case.  He has also been afforded an opportunity to 
present argument and evidence in support of his claim before 
the undersigned member of the Board, and has done so.  Thus, 
the Board's recharacterization of the issue in this matter 
results in no prejudice to the veteran.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in February 2002.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  Service connection for headaches was denied by the RO in 
March 1996.  The veteran was notified of the rating decision 
in March 1996.  He did not appeal within one year.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a headache 
disability is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  Headaches are not due to underlying disease or injury.  


CONCLUSIONS OF LAW

1.  The March 1996 RO decision denying entitlement to service 
connection for a headache disability is final.  New and 
material evidence has been submitted and the claim for 
entitlement to service connection for a headache disability 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (2001).

2.  Headaches due to disease or injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The unappealed March 1996 RO rating decision that denied 
entitlement to service connection for headaches and dizziness 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2001).  In order to reopen the 
claim, the veteran must present new and material evidence.  
38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the April 2000 statement of the case and the 
September 2000 supplemental statement of the case.  The Board 
concludes that the discussions in the July 1999 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in February 2002 the 
veteran was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
member of the Board in February 2002.  The actions of the 
Board member comply with 38 C.F.R. § 3.103 and VCAA.  A VA 
examination was conducted.  38 C.F.R. § 3.326.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Factual Background

By way of history, in March 1996, the RO denied entitlement 
to service connection for headaches and dizziness.  The 
veteran did not appeal.  In July 1999, the RO denied 
entitlement to service connection for headaches and 
dizziness.  The rating decision notes that the evidence did 
not show the claimed condition or of a relationship to 
service.  The veteran perfected an appeal of the July 1999 
rating decision.  

Initially, the question to be addressed is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
headache disability.  

The evidence of record at the time of the March 1996 rating 
decision was as follows:

Service medical records show that the veteran complained of 
headaches in August 1990.  While on ACDUTRA in July 1994, he 
was hospitalized with an acute viral syndrome with hepatic 
dysfunction.  The impressions were noted to include a viral 
syndrome and rule out chronic hepatitis.  Complaints of 
fever, headache and dizziness were noted.  Another record of 
treatment dated in July 1994 shows a diagnosis of viral 
syndrome with hepatic involvement versus 
bacterial/rickettsial.  In association with a June 1995 
examination, the veteran complained of frequent headaches.  
An August 1995 memorandum notes that the veteran had acquired 
an acute febrile illness in July 1994.  An August 1995 
summary included a diagnosis of headache - tension vascular.  
In September 1994, October 1994, January 1995 and in May 1995 
there was a notation of recurrent headaches.  

Private medical records dated from July to October 1994 from 
C. D. M. reflect that the veteran complained of severe 
headache.  A July 1994 record of treatment notes his history 
of having been hospitalized in July 1994 for what seemed to 
be an earache.  The examiner stated that there was never a 
determination made as to what the illness was.  The 
assessment was questionable infection in Germany, exact 
source undetermined, possible sinusitis but really nothing 
was ever really found and possible inner ear infection.  

In a claim received in July 1995, the veteran asserted that 
following hospitalization with complaints of dizziness and a 
sore throat during service in July 1994, he was treated for 
headaches and dizziness.  He indicated that he had 
continuously suffered from headaches and dizziness since that 
time.  

The evidence received since the March 1996 RO decision is as 
follows:

By letter dated in May 1999, the veteran's private physician, 
R. R., M.D. reported that he had first treated the veteran in 
1994 following an episode of infection during service in 
Germany.  He noted that the episode had not been well 
characterized.  Dr. R. R. stated that he had seen the veteran 
on the tail end of the episode, at which time he was still 
having vertiginous symptoms and headaches.  The letter notes 
that he complained that the headaches had continued to 
persist since that point in time.  Dr. R. R. noted that prior 
to the event, the veteran had had fairly rare headaches, and 
was now having two to three headaches monthly.  He stated 
that he had reviewed the veteran's medical records at his 
initial visit in 1994 and again in 1999.  He stated that the 
increase of headache symptoms temporally corresponded to the 
infection of 1994.  

On VA examination in February 2000, the examiner indicated 
that he had reviewed the C-file.  The impressions were 
chronic tension type headaches and chronic subjective 
disequilibrium.  The examiner stated that the veteran's 
headaches were consistent with a common tension-type 
headache.  The report of examination notes that his complaint 
of lightheadedness was nonspecific and generally not 
supported by any physical manifestation.  The examiner stated 
that both of these symptoms might also follow for a period of 
time after an episode of meningitis.  He noted, however, that 
the veteran's medical records contained insufficient data to 
support a definitive diagnosis of meningitis, and in any 
case, persistence of these symptoms five to six years 
following infection was highly unusual.  He opined that it 
was unlikely that these symptoms were related to any medical 
condition incurred during military service.  

Analysis

New and material evidence

Initially, the question to be addressed is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of service connection for a headache 
disability.  The Board finds that he has done so.  

At the time of the 1996 denial of service connection for 
headaches and dizziness, the evidence included service 
medical records showing that the veteran was hospitalized for 
a viral illness with complaints of headache and dizziness.  
Post-service records were absent evidence of a current 
disability.  In sum, although there was some evidence of 
inservice disease or injury, there was no competent evidence 
of post service disability or evidence relating a post 
service disability to service.  

The evidence added to the record since the 1996 RO decision 
includes private treatment records showing treatment for 
headaches and dizziness.  In addition, there is a VA 
examination report and a private medical opinion of record, 
dated in May 1999, indicating that the veteran currently had 
headaches.  

Based on the reasons for the prior denial, the Board finds 
that the evidence submitted in support of the petition to 
reopen is new and material.  Thus, the veteran's claim for 
service connection for a headache disability is reopened.  


Service connection

As noted above, service medical records show that the veteran 
complained of headaches while hospitalized with a viral 
illness in July 1994.  On VA examination in February 2000, 
the examiner specifically stated that it was unlikely that 
the veteran's current symptoms of headache were related to 
service.  While the veteran has related headache to service, 
he is not shown to be competent to provide a medical opinion.  
The issue of whether the cause of the veteran's headache 
disability is related to service, in general, requires 
competent evidence.  However, the veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

It is equally important to note that the VA examiner 
determined that the veteran had a common tension-type 
headache.  There is no competent evidence that the veteran 
has underlying disease or underlying injury.  Dr. R. R. 
merely related headaches in terms of time, not pathology.  In 
the absence of underlying disease or injury to account for 
his head pain (headache), there can be no valid claim.  
Sanchez-Benitez v. Principi, 259 F3d. 1356 (2001).

The record also establishes that in 1996, the service 
department entered a restriction due to "tension 
vascular/headache."  However, the report did not identify 
the reason for the diagnosis of either tension or vascular 
headache.  Thus, the diagnosis of vascular headache is of 
lessened probative value.  Since the 1996 diagnosis, neither 
VA nor private examiners have entered a diagnosis of vascular 
headache.  Rather, the most probative evidence, the 2000 VA 
examination report, establishes that the more accurate 
diagnosis is tension headache.  Therefore the preponderance 
of the evidence established that the veteran does not have 
current vascular headaches and that the tension headaches are 
not due to underlying disease or injury.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  


ORDER

The petition to reopen a claim for service connection for a 
headache disability is granted.  

Service connection for a headache disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


